


US BANK LINE OF CREDIT RESOLUTIONS


WHEREAS, Emeritus Corporation (the "Company") is negotiating with US Bank with
respect to a revolving line of credit, the proceeds of which would be used for
general corporate working capital purposes and the principal terms of which are
as follows (the "US Bank Line of Credit Transaction"):


Loan amount:   $3,000,000


Terms of payment:   Due June 30, 2004. Interest due monthly.


Interest rate:   US Bank Prime Rate + 1.00% (for longer periods of time, LIBOR
plus 3.50%, at our option)


Collateral:   A first lien on the Company's 62 unit independent living facility
in Scottsdale, Arizona which is known as Scottsdale Royale (the "Scottsdale
Royale Facility") and a pledge/collateral assignment of the Company's 30%
ownership interest in Senior Med, a pharmaceutical company (the "Senior Med
Interest").


Clean-up:   30 non-consecutive days from inception through June 30, 2004


Debt coverage:   1.00 : 1


Commitment fee:   0.375%


Reporting:   CPA audited financial statements, quarterly unaudited financial
statements, annual cash forecast, and annual operating budget


Expenses:   All expenses associated with establishing the credit facility,
including title insurance (Scottsdale Royale), appraisal (Scottsdale Royale),
attorney's fees, etc, to be paid by the Company.


NOW, THEREFORE, BE IT RESOLVED that the Company be and hereby is authorized and
empowered to consummate the US Bank Line of Credit Transaction;


BE IT FURTHER RESOLVED, that each of the President, Vice President, Secretary,
Chairman of the Board/Chief Executive Officer of the Company and Director of
Real Estate Finance (the "Authorized Officers") acting individually or together
be and hereby is authorized and empowered to negotiate, enter into, accept,
execute and deliver any and all agreements, documents and instruments necessary
to consummate the US Bank Line of Credit Transaction, including, but not limited
to including, but not limited to, a Loan Agreement, one or more Promissory
Notes, a Deed of Trust, UCC-1 Financing Statement and related
collateral/security documents with respect to the Scottsdale Royale facility, a
Pledge or Collateral Assignment Agreement, UCC-1 Financing Statement and related
collateral/security documents with respect to the Senior Med Interest, title
company affidavits and indemnities, a closing statement and closing certificates
and the payment of such costs and expenses for which the Company may be
responsible at the closing of the US Bank Line of Credit Transaction; all upon
such terms as the Authorized Officers shall

    1  

--------------------------------------------------------------------------------

 

deem proper and in the best interests of the Company, such execution and/or
acceptance to be conclusive evidence of such approval; and


FURTHER RESOLVED, that the Company, acting by and through its Authorized
Officers, be and hereby is authorized and empowered, on behalf and in the name
of the Company to take such other actions and execute such other documents as
may be reasonably necessary and in the best interests of the Company, in the
judgment of the Company, acting by and through its Authorized Officers, to
consummate the foregoing resolutions; all upon such terms as the Company shall
deem proper and in the best interests of the Company, such execution and/or
acceptance to be conclusive evidence of such approval; and


FURTHER RESOLVED, any actions taken or documents executed by the Company prior
to the date hereof in furtherance of the foregoing resolutions are hereby
ratified and confirmed.

    2  

--------------------------------------------------------------------------------

 

 